Case 2:16-cv-06599-JGB-E Document 108-8 Filed 10/05/20 Page 1 of 5 Page ID #:2137




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
        GREGORY F. HURLEY, Cal. Bar No. 126791
    3   ghurley@sheppardmullin.com
        BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
    4   bleimkuhler@sheppardmullin.com
        STACY DOMINGUEZ, Cal. Bar. No. 279161
    5   sdominguez@sheppardmullin.com
        650 Town Center Drive, 10th Floor
    6   Costa Mesa, California 92626-1993
        Telephone: 714.513.5100
    7   Facsimile: 714.513.5130
    8 Attorneys for Defendant,
        DOMINO’S PIZZA LLC
    9
   10                                  UNITED STATES DISTRICT COURT
   11                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   12
   13 GUILLERMO ROBLES,                                     Case No. 2:16-cv-06599
                                                            Hon. Jesus G. Bernal
   14                     Plaintiff,
                                                            SUPPLEMENTAL DECLARATION
   15            v.                                         OF AARON CANNON IN SUPPORT
                                                            OF DEFENDANT DOMINO’S
   16 DOMINO’S PIZZA LLC,                                   PIZZA LLC’S OPPOSITION TO
                                                            PLAINTIFF’S MOTION FOR
   17                     Defendant.                        SUMMARY JUDGMENT
   18
                                                            Date: October 26, 2020
   19                                                       Time: 9:00 a.m.
                                                            Ctrm.: 1
   20
   21                                                       Action Filed: September 1, 2016
                                                            Trial Date:   December 8, 2020
   22
   23
   24
   25
   26
   27
   28
                                                                                 Case No. 2:16-cv-06599
        SMRH:4822-8568-4429.1   DECLARATION OF AARON CANNON IN OPPOSITION TO PLAINTIFF'S MOTION FOR
                                                                               SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-8 Filed 10/05/20 Page 2 of 5 Page ID #:2138




    1                               DECLARATION OF AARON CANNON
    2                     I, Aaron Cannon, declare as follows:
    3            1.       I am the co-founder and Chief Accessibility Officer of Accessible360,
    4 LLC (“A360”). A360 is an independent auditing company, and its employees are
    5 experts in the area of digital accessibility. A360 helps organizations navigate their
    6 path to digital accessibility using a combination of live disabled-user testing,
    7 proprietary technology, training, and ongoing support and monitoring services. This
    8 declaration is offered in support of Defendant’s Opposition To Plaintiff’s Motion for
    9 Summary Judgment. I am over the age of 18. I have personal knowledge of the
   10 facts stated in this declaration. If called as a witness, I could and would testify
   11 competently as to its contents.
   12            2.       I was retained by counsel for Domino’s Pizza, LLC (“Defendant”) to
   13 provide expert testimony in this case, determine whether a screen reader user could
   14 order a pizza using the website www.dominos.com (the, “Website”) and
   15 Defendant’s mobile application that is available for use on Apple-branded devices
   16 (“Mobile App”), and respond to the findings of Plaintiff’s retained expert, Rosemary
   17 Musachio. This declaration should be read in conjunction with the declaration that I
   18 submitted in support of Defendant’s Motion for Summary Judgment in this case.
   19            3.       I have reviewed the transcripts from the September 21, 2020,
   20 deposition of Plaintiff Guillermo Robles (“Plaintiff”), the September 17, 2020
   21 deposition of Rosemary Musachio, and the July 24, 2020 deposition of Rosemary
   22 Musachio from the matter of Castillo v. Ruby’s Red Ribbon, Inc., Los Angeles
   23 Superior Court Case No. 19PSCV00641. Based upon that review, I have the
   24 following additional opinions and observations.
   25            4.       During his deposition, Plaintiff testified he installs the free updates for
   26 the JAWS screen reading software on his computer. For at least the past decade, the
   27 JAWS screen reader has a major version published every year. In addition, minor
   28 updates are released throughout the year. A user who only installed the free updates
                                               -1-                       Case No. 2:16-cv-06599
        SMRH:4822-8568-4429.1   DECLARATION OF AARON CANNON IN OPPOSITION TO PLAINTIFF'S MOTION FOR
                                                                               SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-8 Filed 10/05/20 Page 3 of 5 Page ID #:2139




    1 would not receive the major releases, because they are paid updates. As a result,
    2 such a user would likely start to fall behind the major updates after only a year or so.
    3 This means that his JAWS screen reader may cause him to struggle with the
    4 accessibility of websites, including Defendant’s Website, that would not be apparent
    5 to a user running a more modern version of JAWS.
    6            5.       Plaintiff’s testimony during his deposition suggests that he considers a
    7 website that does not have headings to be inaccessible. I strongly disagree that a
    8 lack of headings makes a website inaccessible. While headings are certainly a
    9 convenience, and do make things easier, they are not required in most scenarios in
   10 order for a website to be usable. In fact, I think Plaintiff acknowledges this in his
   11 previous answer. On the other hand, it may be that as a non-expert, he simply holds
   12 a different definition of inaccessible. For instance, in his testimony, he mentioned
   13 that he regularly visits La Opinion website, in spite of it being inaccessible. This
   14 would seem to indicate that he may be using the term “inaccessible” to mean a
   15 website which is less convenient than it might ideally be.
   16            6.       Plaintiff testified during his deposition that his screen reader will
   17 identify a background image by stating aloud background image. This is not
   18 correct. Background images are almost never read by screen readers, regardless of
   19 how they are coded.
   20            7.       During Plaintiff’s deposition, he attempted to use Defendant’ Website.
   21 There is not a record of how Plaintiff’s screen reader interacted with the website, so
   22 I am relying upon Plaintiff’s narration of what he encountered. From this testimony,
   23 it seems that when he found a disabled edit field, he became stuck and did not know
   24 how to proceed. However, there are a couple of problems with this. After exiting
   25 forms mode and attempting to find the edit field, he could have simply continued
   26 with the order process, but instead, he seems to have opted to just give up. Whether
   27 one is sighted or not, doing things on the internet often requires some guess work
   28 and trial and error. I suspect Robles understands this, given his regular use of La
                                                -2-                         Case No. 2:16-cv-06599
        SMRH:4822-8568-4429.1   DECLARATION OF AARON CANNON IN OPPOSITION TO PLAINTIFF'S MOTION FOR
                                                                               SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-8 Filed 10/05/20 Page 4 of 5 Page ID #:2140




    1 Opinion, and its many inconveniences which must be worked around. In addition,
    2 while I was able to reproduce the issue that he encountered with JAWS, I was not
    3 able to do so when using NVDA (which is another commonly used screen reader),
    4 which strongly suggests that this issue is caused by a software bug in the JAWS
    5 screen reader. This is why screen reader users in particular have to be flexible, and
    6 willing to make a concerted effort to get around the inevitable minor setbacks they
    7 encounter. As this situation illustrates, even if a website is perfectly coded, issues
    8 can and often do arise due to factors which are outside of the control of the owner of
    9 the website.
   10                     8.      Ms. Musachio testified that she tested Defendant’s website using
   11 JAWS Professional, version 18. JAWS 18 was released back in 2016, putting it at
   12 least three major versions behind the current version. I believe that this calls into
   13 serious question Musachio’s findings on the Domino’s website, as it is not possible
   14 to know whether the issues she found were due to her outdated software.
   15                     9.      Ms. Musachio testified that she tested the Android version of
   16 Defendant’s mobile application using an Android Emulator. Her use of an Android
   17 emulator is also troubling. In this context, an emulator is a computer program which
   18 attempts to simulate a physical device. Unfortunately, the degree to which a virtual
   19 process can accurately simulate something which exists in the physical world is
   20 questionable. For this reason, it is common practice for people who engage in
   21 testing of mobile software to keep at least a few physical devices on hand to use
   22 when testing. Again, I believe that this calls into question her findings, as it is not
   23 possible to know whether the issues she encountered were caused by the emulator
   24 she used.
   25                     10.     Ms. Musachio also testified that she did not know what versino
   26 of TalkBack she used. Further questions are raised by her not knowing the version
   27 of TalkBack she used. Given her use of an outdated version of JAWS, it is at least
   28 plausible that she may not have been running a modern version of TalkBack either.
                                              -3-                       Case No. 2:16-cv-06599
        SMRH:4822-8568-4429.1   DECLARATION OF AARON CANNON IN OPPOSITION TO PLAINTIFF'S MOTION FOR
                                                                               SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-8 Filed 10/05/20 Page 5 of 5 Page ID #:2141




    1                     11.      Ms. Musachio made several comments during her deposition that
    2 that I think betray a lack of understanding of some core fundamentals regarding
    3 accessibility. Her suggestion that coding for screen recognition users is the same as
    4 that required for screen reader users is inaccurate. While it is true that some coding
    5 which benefits screen reader users also benefits users of speech recognition
    6 software, there is a great deal more that does not.
    7                     12.      In addition, her assertion that the only difference between JAWS
    8 and VoiceOver is that one is for Windows, and the other is for Apple is not at all
    9 correct. There are numerous differences between the two screen readers, and the
   10 way in which screen reader users interact with these two products is very different.
   11                     13.      Finally, I also found her assertion that fixes to the website would
   12 be simple to be an unsupportable position. Unless one possesses additional
   13 information about how the HTML, CSS, JavaScript, and other assets that make up a
   14 web site are managed, maintained and prepared for delivery to the user, it is not
   15 possible to make a reasonable assumption about how simple any changes would be.
   16 There are any number of factors that go into generating the code that ultimately gets
   17 delivered to the user.
   18                     14.      As far back as 2011, I have been able to independently order
   19 pizza from www.dominos.com using screen reading software. Attached to this
   20 declaration as Exhibit A are true and correct copies of receipts from various
   21 purchases over the years that I made using www.dominos.com independently and
   22 using my screen reader.
   23                     I declare under penalty of perjury under the laws of the United States of
   24 America that the foregoing is true and correct.
   25                     Executed October 5, 2020, at Ramsey, Minnesota.
   26
   27
                                                          Aaron Cannon
   28
                                                       -4-                       Case No. 2:16-cv-06599
        SMRH:4822-8568-4429.1   DECLARATION OF AARON CANNON IN OPPOSITION TO PLAINTIFF'S MOTION FOR
                                                                               SUMMARY JUDGMENT
